PER CURIAM.
R.J. Reynolds Tobacco Company appeals the final judgment for plaintiff Janice L. Sikes, the personal representative of the estate of Jimmie Wayne Sikes. We affirm on all issues. But following R.J. Reynolds Tobacco Company v. Hiott, 129 So.3d 473 (Fla. 1st DCA 2014), we certify conflict with the Fourth District’s decision in Philip Morris USA, Inc. v. Hess, 95 So.3d 254 (Fla. 4th DCA 2012), rev. denied, 117 So.3d 412 (Fla.2013), on the issue of whether the trial court reversibly erred by denying Reynolds’ requested jury instruction on the statute of repose, section 95.031(2), Florida Statutes.
AFFIRMED; CONFLICT CERTIFIED.
VAN NORTWICK, MARSTILLER, and OSTERHAUS, JJ., concur.